
      
        ENVIRONMENTAL PROTECTION AGENCY 
        40 CFR Part 272 
        [FRL-7232-5] 
        New York: Incorporation by Reference of State Hazardous Waste Management Program 
        
          AGENCY:
          Environmental Protection Agency (EPA). 
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:

          The EPA proposes to codify in the regulations entitled “Approved State Hazardous Waste Management Programs”, New York's authorized hazardous waste program. EPA will incorporate by reference into the Code of Federal Regulations (CFR) those provisions of the State regulations that are authorized and that EPA will enforce under the Solid Waste Disposal Act, as amended, commonly referred to as the Resource Conversation and Recovery Act (RCRA). In the “Rules and Regulations” section of this Federal Register, the EPA is codifying and incorporating by reference the State's hazardous waste program as an immediate final rule. EPA did not make a proposal prior to the immediate final rule because we believe these actions are not controversial and do not expect comments that oppose them. We have explained the reasons for this codification and incorporation by reference in the preamble to the immediate final rule. Unless we get written comments which oppose this incorporation by reference during the comment period, the immediate final rule will become effective on the date it establishes, and we will not take further action on this proposal. If we get comments that oppose these actions, we will withdraw the immediate final rule and it will not take effect. We will then respond to public comments in a later final rule based on this proposal. You may not have another opportunity for comment. If you want to comment on this action, you must do so at this time. 
        
        
          DATES:
          Send written comments by September 3, 2002. 
        
        
          ADDRESSES:
          Send written comments to Michael Infurna, Division of Environmental Planning and Protection, EPA Region 2, 290 Broadway, 22nd Floor, New York, NY 10007. 
        
        
          FOR FURTHER INFORMATION CONTACT:

          Michael Infurna at (212) 637-4177 and at the address listed in ADDRESSES.
          
        
      
      
        SUPPLEMENTARY INFORMATION:

        For additional information, please see the immediate final rule published in the “Rules and Regulations” section of this Federal Register. 
        
          Dated: May 30, 2002. 
          William J. Muszynski, 
          Acting Regional Administrator, EPA Region 2. 
        
      
      [FR Doc. 02-18991 Filed 7-31-02; 8:45 am] 
      BILLING CODE 6560-50-P 
    
  